Title: Auteuil Near Paris March 20. 1785.
From: Adams, John
To: 


       Sunday. Went early to Versailles, and found the C. De V.—communicated to him my Errand and Papers. He read those in Italian, Spanish and French, and Mr. Charmichaels Letter in English. I asked him, whether the French Treaty with Algiers, was renewed? He said it was upon the Point of expiring, but he could not tell me whether it was renewed as it was not in his Department but in that of the M. de Castries. I asked him if he would be so good as to inform me, what Presents were sent annually to the several Barbary Powers, by the King, in what they consisted, and to what they amounted? He said He did not know, but if We would make an Office of it, he would communicate it to the Minister of Marine, and obtain for Us all the Information he could. I told him, I had obtained Information, authen­tically from Holland, from Mr. Bisdom and Mr. Van der Hope. I asked him if he would be so good as to convey a Letter from Us to the Emperor of Morocco, by means of the French Consull. He said that I might depend upon it whenever We made an Office, it should be punctually attended to. But he said that Cadiz would be the best Place from whence to send Presents. That the Emperor of Morocco was the most interested Man in the World and the most greedy of Money.
       He asked if We had written to Congress and obtained their Instructions. I told him We had received Full Powers to treat with Morocco, Algiers, Tunis, Tripoli and all the Rest and had written for Instructions upon the Article of Money and Presents. He said that there was a frequent Communication between Marseilles and the Coast of Barbary, but that as these Things were not in his Department, We must state our Desires in Writing, which I agreed to do. I asked him if he thought it adviseable for Us to send any one to Morrocco. He said yes, but as We could neither go nor were authorized to substitute, We should write to the Emperor untill Congress could send a Consull. I asked what he thought of our leaving it by our Letter in the Option of the Emperor, to send a Minister here to treat with Us, or to wait untill We could write to Congress and recommend to them to send him a Consull. He said by no means, for the Expence of receiving his Minister here would be much greater, for We must maintain him and pay all his Expences. He said that the King of France never sent them any naval Stores. He sent them Glaces and other Things of rich Value, but never any military stores.
      